                                                                                                               E-FILED
                                                                                     Friday, 21 June, 2019 11:54:17 AM
                                                                                          Clerk, U.S. District Court, ILCD
                                  UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF ILLINOIS
                                      ROCK ISLAND DIVISION

    KOMINIQUE J.,                                        )
                                                         )
                   Plaintiff,                            )
                                                         )
    v.                                                   )       Case No. 4:18-cv-04052-SLD-JEH
                                                         )
    ANDREW SAUL, 1                                       )
                                                         )
                   Defendant.                            )

                                                     ORDER

         Plaintiff Kominique J. filed an application for supplemental security income. The

Commissioner of the Social Security Administration (“the Commissioner”) denied her

application, and Kominique seeks judicial review of this decision pursuant to 42 U.S.C. § 405(g).

See Compl., ECF No. 1. Before the Court are Kominique’s Motion for Summary Judgment,

ECF No. 10, the Commissioner’s Motion for Summary Affirmance, ECF No. 14, and United

States Magistrate Judge Jonathan Hawley’s Report and Recommendation, ECF No. 16, which

recommends granting Kominique’s motion and denying the Commissioner’s motion.

         When a magistrate judge considers a pretrial matter dispositive of a party’s claim or

defense, he must enter a recommended disposition. Fed. R. Civ. P. 72(b)(1). Parties may object

within fourteen days of being served with a copy of the recommended disposition. Id. 72(b)(2).

The district judge considers de novo the portions of the recommended disposition that were

properly objected to, and may accept, reject, or modify the recommended disposition, or return it

to the magistrate judge for further proceedings. Id. 72(b)(3). If no objection, or only partial




1
 Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul is substituted for his predecessor, Nancy
Berryhill.

                                                        1
objection, is made, the district judge reviews the unobjected portions of the recommendation for

clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

       Neither party has objected to any portion of Judge Hawley’s Report and

Recommendation, so the Court reviews it for clear error only. The Court notes that Judge

Hawley’s review was limited to determining only whether the ALJ applied the correct legal

standard and whether substantial evidence supports the ALJ’s decision. See Barnett v. Barnhart,

381 F.3d 664, 668 (7th Cir. 2004). Substantial evidence means “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” McKinzey v. Astrue, 641

F.3d 884, 889 (7th Cir. 2011) (quotation marks omitted). The ALJ does not have “to provide a

complete and written evaluation of every piece of testimony and evidence, but must build a

logical bridge from the evidence to his conclusion.” Minnick v. Colvin, 775 F.3d 929, 935 (7th

Cir. 2015) (quotation marks omitted). On review, a court cannot reweigh the evidence, decide

questions of credibility, or substitute its own judgment, but must “nonetheless conduct a critical

review of the evidence.” McKinzey, 641 F.3d at 889.

       After reviewing the Report and Recommendation, the parties’ motions and memoranda,

and the record, as well as the applicable law, the Court finds no clear error. Accordingly, the

Report and Recommendation, ECF No. 16, is ADOPTED. Plaintiff Kominique J.’s Motion for

Summary Judgment, ECF No. 10, is GRANTED and the Commissioner’s Motion for Summary

Affirmance, ECF No. 14, is DENIED. Pursuant to 42 U.S.C. § 405(g), the Commissioner’s

decision in this matter is REVERSED and the cause is REMANDED for further proceedings

consistent with the Report and Recommendation. The Clerk is directed to enter judgment and

close the case.




                                                 2
Entered this 21st day of June, 2019.

                                                  s/ Sara Darrow
                                                 SARA DARROW
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                       3
